Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species Tannylated Protein (Claims 27 and 34), bFGF (Claims 32 and 35), and Protein (Claim 38) in the reply filed on December 8, 2022 is acknowledged.  The traversal is on the ground(s) that the search for the elected species would encompass a search of the non-elected species.  This is not found persuasive because (tannylated) Viruses and Proteins do not share a common structure or function, as are “bGFG, SP, and VEGFB”, as are the “compounds, protein, nucleic acid, PNAs, and virus”.
The requirement is still deemed proper and is therefore made FINAL.

Upon search and reconsideration, the species election between “bGFG, SP, and VEGFB” in Claims 32 and 35 is withdrawn.

Clams 27, 28, 30, 32, 34, 35, and 37-45 are currently pending. The Examiner has withdrawn Claims 39-45 from further consideration because these claims are drawn to non-elected subject matter. Claims 27, 28, 30, 32, 34, 35, 37, and 38 are currently under examination.

Benefit of priority is to March 22, 2018.



At page 18, lines 4 and 6 and in Table 1, column 1 top, “SEQ. ID. NO:” should be written as --- SEQ ID NO: -- in accordance to 36 CFR 1.821.  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 30, 32, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 is confusing because it is drawn to a method of targeting a tannylated protein by administering a tannylated protein to a subject. Further, it is not clear what the nexus is between a method of targeting a tannylated protein by administering a tannylated protein to a subject and a method for delivering a tannylated protein by administering the tannylated protein to a subject.
Claim 27 does not disclose why one would target or deliver a tannylated protein to a subject.

Claim 37 does not disclose why one would target or deliver a substance to a subject.
Claims 32 and 35 refer to “VFGF-B” rather than --- VEGF-B ----.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 30, 34, 37, and 38 s/are rejected under 35 U.S.C. 102a1 as being anticipated by Anonymous (IDS, 2016;"2P-288: TANNylation: A reversible protein modification utilizing heart as a new therapeutic reservoir thesis detail paper search," January 1, 2016, Retrieved online from www.papersearch.net/thesis/article.asp?ey=3502888 on March 10,2021, 2pgs).
Anonymous teaches tannylated proteins that accumulated in the heart wall which were controlled released into the blood stream.
Therefore, Anonymous teaches a tannylated protein complex (Claim 34).
Claim 27), wherein the tannylated protein is formed by binding the tannic acid to the protein (Claim 28), and wherein the mycocardium was targeted and the tannylated protein accumulated (Claim 30).
Therefore, Anonymous teaches a method for delivering a target substance to the heart by administering a complex of tannic acid and a target substance (Claim 37), wherein tannylated targeted substance is a tannylated protein (Claim 38).


	Claim(s) 34 s/are rejected under 35 U.S.C. 102a1 as being anticipated by Xiong et al. (2016; Facile immobilization of vascular endothelial growth factor on a tannic acid-functionalized plasma-polymerized allylamine coating rich in quinone groups. RSC Advances. 6: 17188-17195).
	Xiong et al. teach the tannic acid and VEGF complexes (page 17189, right col., para. 22; Claim 34).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 27, 28, 30, 34, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Xiong et al. (2016; Facile immobilization of vascular endothelial growth factor on a tannic acid-functionalized plasma-polymerized allylamine coating rich in quinone groups. RSC Advances. 6: 17188-17195).
	Xiong et al. teach the tannic acid and VEGF complexes (page 17189, right col., para. 22; Claim 34).
	Xiong et al. teaches that cardiac diseases are treated by providing vascular stents or grafts to treat occluded coronary arteries (page 17188, left col). Xiong et al. teaches that VEGF plays a crucial role in implant vascularization, such as in applications for the conjugation of the VEGF onto foreign implants (page 17188, right col.). Xiong et al. teach the tannic acid and VEGF complexes, VEGF@TA-PPAam (page 17189, right col., para. 22; Claim 34) for the conjugation onto a material surface (page 17192, right col., last sentence).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to conjugate VEGF@TA-PPAam onto material surfaces such as vascular stents and graphs for the treatment of cardiac disease because Xiong et al. teach that VEGF@TA-PPAam should be conjugated onto a material surface such as vascular stents and grafts because VEGF plays a crucial role in implant vascularization, such as in applications for the conjugation of the VEGF onto foreign implants (Claim 27, 28, 30, 37, and 38).

s 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Xiong et al. (2016; Facile immobilization of vascular endothelial growth factor on a tannic acid-functionalized plasma-polymerized allylamine coating rich in quinone groups. RSC Advances. 6: 17188-17195) as applied to Claims 27 and 34 above, and further in view of:
Bry et al. (2014; Vascular endothelial growth factor-B in physiology and disease. Physiological Review. 94: 779-794).
	The teachings of Xiong et al. regarding Claims 27 and 34 are set forth above. Xiong et al. teach the tannic acid and VEGF complexes, VEGF@TA-PPAam (page 17189, right col., para. 22; Claim 34). It would have been obvious to conjugate VEGF@TA-PPAam onto material surfaces such as vascular stents and graphs for the treatment of cardiac disease because Xiong et al. teach that VEGF@TA-PPAam should be conjugated onto a material surface such as vascular stents and grafts because VEGF plays a crucial role in implant vascularization, such as in applications for the conjugation of the VEGF onto foreign implants (Claim 27).
	Xiong et al. do not expressly teach whether the VEGF is VEGF A, B, C, or D, for example, but “VEGF” generally refers to --- VEGF-A’ --- (See Bry et al. page 779, right col, para. 1). 
	Bry et al. teach that VEGF-B has the potential to induce coronary vessel growth and cardiac hypertrophy which protects the heart from ischemic damage as well as heart failure (abstract).
Claim 32, 35).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656